We granted the plaintiffs’ application for direct appellate review. They seek to reform the Florence Roberta Gerlach Trust to authorize division of the trust into exempt and nonexempt shares in order to minimize Federal generation-skipping transfer (GST) taxes.5 We have previously allowed reformations of this specific type. After a thorough review of the record, we are satisfied that the proposed reform is consistent with the settlor’s intent and should be allowed as a matter of Massachusetts law. The language of the trust reveals that the settlor was tax conscious, and there is no provision prohibiting this division of the trust. This type of trust reform is relatively minimal and represents a mere “fine tuning of the administration of the trust[] ... in order to reduce, if not eliminate, the application of the GST tax.” Fleet Nat’l Bank v. Mackey, 433 Mass. 1009, 1010 n.11 (2001), quoting BankBoston v. Marlow, 428 Mass. 283, 286 (1998), and First Agric. Bank v. Coxe, 406 Mass. 879, 883 n.6 (1990). For essentially the same reasons, we allow the reform.
A judgment shall be entered in the Probate and Family Court reforming the Florence Roberta Gerlach Trust to authorize division of the trust into exempt and nonexempt shares. The court shall enter such further provisions in the judgment as are appropriate to fulfil the purposes of the division.

So ordered.


 Three adult beneficiaries have assented to the requested relief, and the Probate and Family Court allowed a waiver of the appointment of a guardian ad litem.